IN THE DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                                FIFTH DISTRICT

                                                  NOT FINAL UNTIL TIME EXPIRES TO
                                                  FILE MOTION FOR REHEARING AND
                                                  DISPOSITION THEREOF IF FILED


LARRY MADISON,

              Appellant,

 v.                                                       Case No. 5D15-3909

STATE OF FLORIDA,

              Appellee.

________________________________/

Opinion filed June 3, 2016

3.850 Appeal from the Circuit Court
for Orange County,
Keith A. Carsten, Judge.

Larry Madison, Sneads, pro se.

No Appearance for Appellee.


PER CURIAM.

       Larry Madison appeals the summary denial of his second amended motion for

postconviction relief filed pursuant to Florida Rule of Criminal Procedure 3.850. We affirm

as to Grounds One, Two, and Three.1            However, because the record does not

conclusively refute Madison’s claim that counsel was ineffective for failing to file a motion




       1 Madison raised six claims in his motion, three of which appear to overlap. The
trial court addressed each, but identified only four in the order denying the motion. This
opinion addresses the claims as numbered in the trial court’s order.
to suppress, we reverse the summary denial of Ground Four and remand for attachment

of portions of the record conclusively refuting that claim or for an evidentiary hearing. See

Freeman v. State, 761 So. 2d 1055, 1061 (Fla. 2000) (“[A] defendant is entitled to an

evidentiary hearing on a postconviction relief motion unless (1) the motion, files, and

records in the case conclusively show that the prisoner is entitled to no relief, or (2) the

motion or a particular claim is legally insufficient.” (citations omitted)).

       AFFIRMED IN PART, REVERSED IN PART, and REMANDED.

PALMER, BERGER and LAMBERT, JJ., concur.




                                               2